FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-4858
                  _____________________________

ISAIAH SALOWITZ,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Clay County.
Michael S. Sharrit, Judge.

                         September 9, 2019


PER CURIAM.

    This is an appeal from a resentencing after the trial court
partially granted Isaiah Salowitz’s motion for postconviction relief.
Finding no error, we affirm.

                         Procedural History

    Salowitz pleaded to four felonies: (1) travelling to meet a
minor to engage in unlawful acts, (2) using a two-way
communication device to facilitate a felony, (3) soliciting a child via
a computer to engage in sexual conduct, and (4) soliciting a child’s
guardian to allow a sexual act. He was sentenced to six years’
imprisonment followed by nine years’ sex offender probation on
count one and to concurrent terms of five years’ imprisonment on
the remaining counts. This Court affirmed his convictions and
sentences. Salowitz v. State, 171 So. 3d 707 (Fla. 1st DCA 2015)
(unpublished decision).

     Salowitz moved for postconviction relief, raising several
issues, including that his convictions and sentences violated
double jeopardy because all the counts occurred on the same day,
during a single criminal episode. After an evidentiary hearing, the
trial court found that two of the counts violated double jeopardy.
The court partially granted Salowitz’s motion, vacating one of the
convictions for solicitation and also the conviction for using a two-
way communications device. Salowitz did not appeal. *

     Instead, Salowitz appeared for de novo resentencing on his
remaining convictions for traveling to meet a minor and
solicitation of a child via a computer. Following a hearing, the trial
court reimposed the same sentences—six years’ imprisonment,
followed by nine years’ sex offender probation on count one and five
years’ imprisonment on count three. This timely appeal follows.

                              Analysis

     This appeal was filed under Anders v. California, 386 U.S. 738
(1967). Resentencing is a new proceeding where the defendant is
entitled to the full array of due process rights. State v. Collins, 985
So. 2d 985, 989 (Fla. 2008). Salowitz was afforded due process. He
was represented by counsel, he addressed the court, and he
presented mitigation evidence. The amended written judgment
shows that the trial court properly vacated counts two and four

    *  After Salowitz appealed the resentencing order, the Florida
Supreme Court decided Lee v. State, 258 So. 3d 1297 (Fla. 2018).
But because Salowitz did not appeal the denial of postconviction
relief as to his remaining convictions, we need not consider
whether those convictions also violate double jeopardy under the
holding in Lee. See Love v. State, 559 So. 2d 198, 200 (Fla. 1990)
(holding that when a defendant did not seek review in the supreme
court of an appellate decision affirming his convictions but
remanding for resentencing, the affirmance of his convictions
became final and law of the case).

                                  2
and sentenced Salowitz only on the convictions for traveling to
meet a minor and soliciting a child via computer to engage in
sexual conduct. The court imposed legal sentences for each
offense. Thus, we find no error in the judgment and sentence
entered on resentencing.

    AFFIRMED.



ROBERTS, ROWE, and BILBREY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and A. Victoria Wiggins, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                               3